                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    AARON BEAVER,                                      CASE NO. C19-0717-JCC
10                           Plaintiff,                  MINUTE ORDER
11            v.

12    LINCOLN NATIONAL LIFE INSURANCE
      COMPANY,
13
                             Defendant.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on the parties’ stipulated motion to extend the
18
     deadline for Defendant to respond to Plaintiff’s complaint (Dkt. No. 9). Finding good cause, the
19
     motion is GRANTED. Defendant shall file an answer or otherwise respond to Plaintiff’s
20
     complaint no later than August 19, 2019.
21
            DATED this 18th day of July 2019.
22
                                                           William M. McCool
23
                                                           Clerk of Court
24
                                                           s/Tomas Hernandez
25                                                         Deputy Clerk

26


     MINUTE ORDER
     C19-0717-JCC
     PAGE - 1
